250 F.2d 427
Laurence ANTHONY, Appellant,v.UNITED STATES of America, Appellee.
No. 15739.
United States Court of Appeals Ninth Circuit.
Dec. 16, 1957.

Minskey & Garber, Harry E. Weiss, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Leila F. Bulgrin, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before POPE, FEE and BARNES, Circuit Judges.
PER CURIAM.


1
The district court denied the defendant bail pending appeal to this court upon the ground that the appeal was frivolous and upon the further ground that there was grave danger of the defendant absconding.  Upon hearing the argument in support of the defendant's motion addressed to this court the parties were given time within which to file additional briefs and to supplement the record, the motion to be deemed submitted for decision at the expiration of the time so granted.


2
After careful examination of the record and of the briefs of the parties, it is the judgment of the court that without considering the question whether the appeal is frivolous within the meaning of Rule 46, Rules of Criminal Procedure, 18 U.S.C.A., we must sustain the finding of the trial court to the effect that there is grave danger of the defendant absconding if bail be granted.  For reasons which have been stated by Mr. Justice Frankfurter in denying an application for bail in Ward v. United States, 76 S. Ct. 1063, we think we are not justified in overruling that finding of the trial judge or in not respecting the order denying bail based thereon.  Accordingly the motion for bail on appeal is denied.